Citation Nr: 1632020	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as caused or aggravated by residuals of cold injuries.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel





INTRODUCTION

The Veteran served on active duty from January 1983 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board remanded the case to the agency of original jurisdiction for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The current low back disability did not have its onset during service and is unrelated to an injury, disease, or event of service origin; arthritis was not manifest to a compensable degree within one year of separation from service; and a current low back disability is not caused or aggravated by residuals of cold injuries to both feet.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  Compliant notice was provided in August 2011 and November 2015 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Medical opinions were obtained in September 2011 and September 2015.  In the reports, the VA examiner provided the requested opinions and a rationale for the conclusion.  VA treatment records were also obtained.  Corrective notice was provided as requested.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a low back disability during his active service, resulting in his current low back disability, including degenerative disc disease, herniated discs, and other symptoms of the low back disability.  In his notice of disagreement, the Veteran stated that the initial injury occurred during active duty when he fell off a 155mm Howitzer cannon onto his lower back and buttocks.  He has had moderate to severe pain since the incident but if he takes over the counter medication and lies down, he is able to function in a somewhat normal capacity.  The Veteran also has stated that his service-connected residuals of cold injury cause him to have trouble walking and causes pain in his lower back.

As an initial matter, the Board notes that the Veteran has been diagnosed with degenerative changes of the lumbar spine and lumbar sprain/strain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show the Veteran reported no back problems upon entrance in October 1982.

In April 1985, the Veteran sought treatment for intermittent sharp back pain after he fell off a Howitzer and landed on his buttocks.  The diagnosis was a muscle strain.  

In January 1987, the Veteran complained of low back pain after playing basketball.  The Veteran was diagnosed with mechanical back pain.  

After service, the first record of a back problem occurred in September 2010 when the Veteran reported intermittent back spasms for the past 20 years.  The problem did not interfere with his daily life and he refused treatment.  

In a September 2011 VA examination, the Veteran reported a fall in service in April 1985 which the VA examiner noted to be the fall from the Howitzer, landing on his coccyx.  The examiner also noted the basketball incident and further noted that the Veteran did not receive any treatment or made any further complaints in service.  Currently, the Veteran has back pain every day and gets numbness, but no pain, in both legs.  While the back pain was aggravated with sitting, standing, bending, and lifting heavy objects, the back pain did not interfere with his job.  He has not worked in 2 years.

During the examination, the examiner noted the Veteran refused to demonstrate full range of motion and symptom magnification.  Subjectively, the Veteran complained of too much pain with motion but the examiner noticed when he thinks he is not being observed the Veteran displayed a greater range of his lumbar spine than he says he can.  There were no objective signs of pain with range of motion.  The X-rays revealed mild multilevel spondylitic changes with disc space narrowing noted at L5-S1.  

The VA examiner's diagnosis was lumbar sprain/strain and lumbar degenerative joint disease.  Based on review of the file, the patient's history, and the examination, the VA examiner concluded the Veteran's current lumbosacral spine condition is not related to his military service even though he was seen twice for lumbosacral spine complaints.  The first one, the Howitzer incident, was a coccyx contusion which is not his current complaint, that is, he did not complain of coccyx pain.  The other service complaint was a simple lumbar sprain strain from playing basketball.  He was seen once and never seen again.  The VA examiner noted if his current back complaints were due to his military service he would have seen a doctor upon discharge or soon after not 30 years later.  He still had not seen a doctor for treatment about his back.  

An October 2011 note recorded the Veteran had worked as a correctional officer but was no longer in that position for reasons unrelated to his back.  

In November 2012, the Veteran sought treatment for right clavicle pain after lifting heavy weights "for Hurricane Sandy," which the Board interprets as clean-up activities after the hurricane.  

In April 2013, the Veteran complained of numbness in his right foot and ankle but specifically denied back pain.  

In a May 2013 neurology note indicated the Veteran reported frostnip injuries and a fall over 10 feet while stationed in Germany.  The only finding was a mild sensory finding that did not follow any dermatomal pattern.  The neurologist thought the right leg pain may be a problem developing from his back accident and the frostnip episode.  

In October 2013, the Veteran was noted to have full painless flexion and full extension with pain only at the end.  

The Veteran received a second VA examination in September 2015.  The Veteran reported both the lumbar strain while playing basketball in service and the Howitzer fall with a reported contusion to the coccyx.  The Veteran reported constant lumbar pain since his service.  He reported that the older he got, the worse the pain had.  The first time he sought treatment for the low back pain was around 2010.  He worked as a corrections officer directly dealing with inmates for 17 years.  He was able to complete his activities at work but still had pain during this employment.  The Veteran stated that he tried to compensate at work by avoiding some activities if he was able to.  He stated that he missed work multiple times but did not seek treatment for this pain at the time.  After leaving the sheriff's department he drove a commercial truck intermittently but states he could not do this because of the low back pain.  The Veteran also reported he has been compensating with an altered gait due to cold injury to the foot.  He felt that his balance has been off due to the feet and he used his back to compensate.  During the examination the Veteran had a level of decreased range of motion resulting in functional loss but the results were inconsistent with the examiner's observations of the Veteran putting on his shoes.  In addition, the Veteran's strength was 5/5 throughout but required significant coaching to provide appropriate resistance.  There were 3 positive Waddell signs (simulation, distraction, overreaction).  No antalgic gait is noted. 

The examiner concluded it was less likely than not the Veteran's low back pain began in service due to a lumbar strain after playing basketball and a fall off of a Howitzer.  The Veteran did not seek medical care for this after the service until approximately 2010.  This implied that the incidents were acute and transitory and did not cause permanent symptoms.  The VA examiner acknowledged that the Veteran is competent to report injuries and continuous symptoms.  On examination, however, the Veteran required significant coaching to perform appropriate manual muscle testing, had three positive Waddell signs, and had severely limited range of motion testing which is not consistent with any objective findings on examination.  According to the examiner, these findings are all suggestive of symptom magnification and make the reported symptoms less reliable.  More reliable indicators that the Veteran's low back pain is not to be service related are the objective facts of no medical care for more than 20 years after service and his ability to tolerate working as a corrections officer for 17 years.  The examiner also noted the lumbar X-rays show stable mild degenerative changes which are age appropriate for the Veteran and would not be related to his lumbar strain diagnosed during military service in the 1980s.

In addition, the VA examiner concluded the Veteran's service connected residuals of cold injuries did not have any relation to the Veteran's low back symptoms.  The Veteran suggested he had an altered gait that resulted from the cold injury residuals of the feet which in turn is responsible for his low back pain.  According to the examiner, in general, for altered gait to result in lumbar spine pain it must be significantly altered.  The Veteran was noted to have normal, nonantalgic gait on examination.  In addition, in the examiner's review of a May 2015 VA examination for cold-injury residuals, the report noted that he denied any difficulty with ambulation or falls.  Therefore, the examiner opined that it was not at least as likely as not that the Veteran's back disability was caused or aggravated by his cold injury residuals of the feet. 

A MRI in October 2015 demonstrated degenerative changes in the distal lumbar spine.  At L5-S1, the Veteran had a central protrusion of the disc and severe bilateral neural foraminal stenosis due to degenerative changes.  

In November 2015, the Veteran sought treatment for intermittent stabbing/sharp pain located mostly on his right side.  The Veteran attributed the symptoms to a fall 30 years ago in Germany.  After the examination and review of the October 2015 MRI, one physician attributed the symptoms to disc herniation but another physician, a neurologist, attributed the symptoms to frostbite neuropathy.  

As there is no competent evidence of arthritis in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Board finds the most probative evidence in this case is the September 2011 and September 2015 VA examiners' opinions.  The VA examiners are qualified by education, training, and experience to diagnosis a medical condition and to offer an opinion on causation and aggravation.  With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).

In this case, the VA examiners considered the Veteran's evidence of in-service injuries to the back.  However, despite that evidence and the Veteran's statements of continuous symptoms, the VA examiners both concluded that the Veteran's current back disability is not related to service.  The examiners relied upon medical knowledge that if the incident in service had caused a chronic condition, it would have manifested in evidence of arthritis to a severity requiring treatment long before the first medical report in 2010.  The experts are stating that there is evidence of no chronic disability of the back in service, and that if the Veteran's current back disability was related to the injury in service the Veteran would have exhibited far more symptoms and findings earlier.  Stated another way, the examiners acknowledged the Veteran's statements of continuity but proceeded to discuss the likelihood of the disability today being related to service was unlikely given the lack of any subsequent medical care and the Veteran's continued ability to serve as a correctional officer for seventeen years.  Further supporting their conclusions are the Veteran's symptom magnification and the Veteran's reports not being consistent with the objective findings.  In addition, the 2015 examiner concluded that the Veteran's service-connected cold injury residuals did not cause or aggravate his back disability as he did not have an altered gait of the severity that would cause or aggravate a back disability.  

The examiners reviewed the claims file and provided adequate rationale for the conclusions reached; thus, the opinions may be relied on by the Board.  There is no competent medical opinion to the contrary.  Based on a complete review of the record, including the Veteran's own statements, the examiners determined the evidence is against a finding of a relationship between the low back disability and service or his service-connected disabilities.  The Board finds that the opinions of the September 2011 and September 2015 VA examiners are persuasive and highly probative evidence against the claim for service connection.  

While the Veteran believes that his current low back disability is related to service or his service-connected disabilities, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a low back disability such as degenerative changes are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").   Accordingly, his opinion as to the diagnosis or etiology of his low back disability is not competent medical evidence.  In any event, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions for the reasons discussed above.

Thus, the Board finds the weight of the evidence is against an association or link between the current low back disability and service or his service-connected cold injury residuals, and the claim must be denied.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.    Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


